Title: To Benjamin Franklin from Samuel Vaughan, Jr., [14 February 1783]
From: Vaughan, Samuel Jr.
To: Franklin, Benjamin


	Friday morning. Hotel de Vauban Rue de Richelieu[February 14, 1783]
Mr Vaughan has the honor to present his respectful comps. to Dr Franklin. Inclosed is a letter from Mr Hodgson, which Mr V received this morning, & forwards early, as he imagines Dr Franklin may wish to answer it by Mr Storer, who sets off tonight at 10 oClock for London.
Respecting News, Mr Vaughan has the pleasure to inform Dr Franklin, that Lord Surry is talked of as Ambassador to America; That the ratifications were not arrived in Town the 8th Inst:, & that the subject was not to be discussed by parliament before they were arrived; And, that by letters from Mr Laurens to Mr Manning, Mr L proposed being in Paris by the 11th: Inst., however the latest letters do not speak of his arrival even in London.
 
Addressed: A son Excellence / Monsieur Franklin, / Ministre plenipotentiare des Etats Unis &c &c, / a Passy.
Notation: Vauhan
